 102DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorgetownDressCorporationandInternationalLadies'GarmentWorkers'Union,AFL-CIO.Cases 11-CA-4674 and 11-RC-3343January 8, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn August 10, 1972, Administrative Law Judge'Stanley N. Ohlbaum issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, the ChargingParty filed cross-exceptions and a supporting brief,and the Respondent filed a brief in answer to theCharging Party's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings,2 and conclusions of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Georgetown DressCorporation,Georgetown, South Carolina, its offi-cers, agents, successors, and assigns, shall take theactionsetforth in said recommended Order.IT IS FURTHER ORDERED that the allegation in thecomplaint as to which no violation has been found ishereby dismissed.IT IS ALSO FURTHER ORDERED that the election heldon May 6, 1971, in Case 11-RC-3343 be, and ithereby is, set aside.[Direction of Second Election andExcelsiorfoot-noteomitted from publication.]1The title of "Trial Examiner"was changed to "Administrative LawJudge" effective August19, 19722The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.StandardDryWallProducts,Inc,91 NLRB 544, enfd.188 F.2d 362(C.A. 3)We havecarefullyexamined the record and find no basis for reversing his findings.3 In view of the broad-form 8(axl) notice which is to be posted and thesecond election which is to be run in the instant case, we find it unnecessaryto pass on the Charging Party's contention that the Respondent furtherviolated Sec.8(a)(l) of the Act(1) by virtue of the actions of Moore ininforming employee Green that he would have to renounce the Union toobtain a wage increase,(2) by the statement of Respondent'sForemanLemacks that the Respondent would not agree to wage increases if theUnion were successful in its organizational efforts,and (3)by the remarks ofRespondent's Plant Manager Manno relating to discontinuing breaks andother benefits,ending job transferability,and closing the plant in the eventof unionization.In the circumstances of this case,including the absence of ademonstration of majority support for the Union,we hold, contrary to thecontentions of the Charging Party, that the issuance of a bargaining order isnot an appropriate remedy here.Chairman Miller would sustain Objection 2, but solely on the basis ofthreatening statementsmade in the extemporaneous remarks of PlantManager Marino Accordingly,he finds it unnecessary to reach the otherissues raised under this objectionTRIAL EXAMINER'S DECISION1.PRELIMINARY STATEMENT;ISSUESSTANLEY N. OHLBAUM, Trial Examiner: This consolidat-ed proceeding i under the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151et seq.(Act), was tried beforeme intheCounty Courthouse at Georgetown, SouthCarolina, between February 10 and 17, 1972, with allpartiesparticipating throughout by counsel,who wereafforded full opportunity to adduce testimonial anddocumentary proof,cross-examine,argueorally, proposefindings and conclusions,and file briefs.Subsequent totrial,briefs were submitted by all the parties,time havingbeen furnished and extended as requested for that purpose.Evidence,contentions,and briefs have been carefullyconsidered.The chief issues presented are whether RespondentEmployer,in violation of Section 8(aXI) of the Act, atvarious times during the interim betweenthe Union's filingof its representation petition and the Board-conductedelection:(1)through various supervisors interrogatedvarious employees concerning their Union sympathies andattendance and discussionsat Unionmeetings; (2) threat-ened possible wage reduction in the event of unionization;(3) informed an employee that since he was reputedly forthe Union he could no longer be trusted;and (4)informedan employee that pressure would be brought to cause anemployee to change testimony to be given before theBoard.2A further principal issue is whether the results of aBoard-conducted election among certain of Respondent'semployees on August 24 should be set aside by reason ofthe foregoing alleged interrogations and by reason ofalleged preelection intimationsand threats by the Employ-er to close its plant if the Union won the election.1Dates throughout are 1971 unless otherwise specifiedCase II-CA-4674Charge filed August 31, amended charge filedNovember4; complaint issued by Regional Directoron December 20,amended at trial pursuantto notice of January 28, 1972.Case II-RC-3343:Petition for certificationof representative filed byUnion,June24. stipulationfor certification upon consentelection, datedJuly 16, approvedby Regional DirectorJuly 20;representation electionconducted under Regional Directors auspices,August 24, objections toelection filedby petitioner (Union), August 31;Regional Director's reporton objections and order directing hearing, December 10; RegionalDirector's order consolidating cases(RC with CAcase)and transferringand continuing RC case before Board,December20; Board Order adoptingRegionalDirector's recommendations of December10pro forma,inabsence of exceptions, December 28.2Added attrial by amendment on due notice.201NLRB No. 14 GEORGETOWN DRESS CORP.103Upon the entire record 3 and my observation of thetestimonialdemeanor of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONSII.PARTIES;JURISDICTIONAt all material times, Respondent Georgetown DressCorporation has been and is a South Carolina corporationengaged in manufacturing and distributing children'sclothes at and from its Georgetown,South Carolina,factory.During the 12 months immediately precedingissuance of the complaint,a representative period,Respon-dent purchased and received at its said factory (the facilityinvolved in this proceeding), directly in interstate com-merce from places outside of South Carolina,raw materialsvalued in excess of $50,000.During the same periodRespondent also manufactured,sold, and shipped at andfrom that factory,likewise directly in interstate commercetoplaces outside of South Carolina, finished productsvalued in excess of$50,000.I find that at all material times Respondent has been andisan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act; that the aboveUnion (Charging Party) has at all those times been and is alabor organization within the meaning of Section 2(5) ofthe Act;and that assertion of jurisdiction in this proceed-ing isproper.III.ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent operates a children's dress factory inGeorgetown, South Carolina,a seacoastcommunity with apopulation of 10,449 (1970 census). There is little otherindustry nearby that is suitable for women.4 Of a total ofabout 350 employees, 200 are employed in the sewingdepartment;of these,90 percent are women.5Respondentisowned by Gort Industries, which has three othernonunionized dress plants in Respondent'sarea alone.The Union's drive to organize Respondent's productionandmaintenanceworkers-including truckdrivers andplant clericals,but chieflyfemale sewing machine opera-tors-was under way by early 1971.6On June 18 the Unionrequested recognition as bargaining agent of those employ-ees,and,afterRespondent refused to accord it suchrecognition, on June 24 the Union filed a petition with theBoard seeking certification.The Board's Regional DirectorestablishedAugust 24 as the date for an election todetermine the employees'representation desires.As may be seen from Respondent's preelection speechesand other antiunion propaganda, described below, Res-pondent was avowedly and bitterly opposed to the adventof a union into its plant,repeatedlymaking its viewsknown to its employees without pulling any punches. It ishere alleged that in the intervening period between thefilingof the Union's petition and the holding of theelection,Respondent engaged in impermissibleconductwhich not only cost the Union that election 7 but alsoconstituted unfair labor practices.It is these alleged unfairlabor practices and this conduct which are now here forconsideration. The alleged unfair labor practices will beconsidered first.B.InterrogationIt is alleged and denied that,in violation of Section8(a)(1),Respondent interrogated employees through itssupervisors at various times in the intercritical periodbetween the filing of the Union's election petition (June 24)and the Board-sponsored election(August 24).Theemployees in question testified, as did the supervisors.1.July 8 interrogation of employee Leroy Greenby Supervisor Mary MooreRespondent's former piece goods receiving and shippingclerkLeroyGreen testified that when he asked PieceGoods or Warehouse Department Supervisor Mary Mooreon July 8 abouta raisewhich he should have but had notreceived,Ms. Moore wanted to know whether he was "forthe Union or against the Union." Green replied, "AgainsttheUnion."Ms.Moore then went to the office andreturned and told Green that he was getting $1.95-heclaims itwas only $1.90-per hour, which he would not begetting ifthe Unioncame in.Mary Moore flatly contradicts Green, totally denying hisforegoing testimony or that she ever said anything to himabout the Union. According to Ms. Moore, however,during May and June Green indicated to her that he couldnotwork overtime because he had to attend a unionmeeting and invited her along, to which she asked whether3Trial transcript as corrected in respect to obvious and typographicalerrors listed in Appendix A, not published4Testifying as Respondent's witness,its office clerical employee Ms. LouTaylor,who has lived in the area for about 25 years, indicated that the onlyother nearby plant in the same type of business as Respondent is ShamrockManufacturingCompany,about 6 to 8 miles away,with only 150employees.Ms. Taylor also testified that there are only three other factoriesin or around Georgetown-International Paper Company,with 2,500-3,000employees, not over 10-15 percent women; Georgetown Steel Corporation,with500-600 employees,allmale except for some office staff,and RokcoStainless Steel, a small operation.SFurther testimony of Respondent'switness,Ms. Lou Taylor.Respon-dent's Sewing Department Foreman Lemacks, also testifying as Respon-dent'switness,puts the numbers somewhat lower;according to him, of atotalof onlyaround 300 employees,150-175 are in the sewing department.The figuressupplied by Ms. Taylor,an office clerical employee, are so muchmore precise and detailed that they are seemingly the more accurate;moreover, she testified later than Lemacks and her figures were leftuncorrected in the record by Respondent.Ms. Taylorgave the followingdetailed breakdownDept./ElementEm aWomenSewing200Apx. 90Piece goods12"1/3Shipping'1/3Cutting0100SampleAll buttTicket room11Trim office21Costa Ricaoffice (Ship-ping office,Costa RicaPlant)Front office606Respondent Sewing Department Foreman Lemacks testified that heobserved Union handbilling outside the factory in February.rOf 259 eligible voters, 83 voted for and 153 against representation bythe Union(14 challenged and 2 void ballots were insufficient to affect theelection result). 104DECISIONSOF NATIONALLABOR RELATIONS BOARDthey would have a good time and remarked that it "mightbe fun." Her testimony is, however, contradicted by that ofRespondent's own witnesses Henry Allen Williams (anonunit office clerical employee still working under Ms.Moore) and Leroy Sessions (a unit employee also stillworking under Ms. Moore). Williams swears that he waspresent on the occasion when Green invited Ms. Moore tothe union meeting, but that Ms. Moore did not tell Greento have a good time nor that it might befun. Sessionslikewise swears that Ms. Moore said nothing about havinga good time; and, additionally, that Green did not inviteMs. Moore to the meeting.8There is thus presented a direct clash between thetestimony of Green and of Ms. Moore as to the allegedincidentof interrogation.AlthoughGreen seemed arelatively untutored individual, I nevertheless received thestrong impression that he was testifying honestly, candidly,factually, and truthfully. His manner was forthright anddirect, and to me his words rang true. Unfortunately Icannot say the same for Ms. Moore, whose flat denialsstruckme as overglib. Furthermore, she hedged heranswers at times and, as shown above, was in partcontradicted by Respondent's own otherwitnesses onmatterswhich have the earmarks of embellishmentsdesigned to "improve" her testimony. Finally, her testimo-ny that at supervisory meetings Plant Manager Marinoinstructed supervisors "just to be quiet" and say nothingabout the Union, is inconsistent not only with thetestimony of Marino himself but with that of various otherof Respondent'switnesses.For the indicatedreasons,preferring and crediting thetestimonial version of Green, I find that General Counselhas sustained his burden of establishing, by a fairpreponderance of the substantial credible evidence uponthe record as a whole, that Leroy Green was indeedinterrogated on July 8 by Respondent Supervisor MaryMoore substantially as described in the complaint.2.August 1 and subsequentinterrogations ofemployee Sarah Lee Edwards by Supervisor EvelynNewtonSarah Lee Edwards, unemployed since she was laid offby Respondent shortly after the election in September, wasformerly a machine operator in Respondent's sewingdepartment.According to the testimony of Sarah Lee Edwards, whileshe was working on or about August 1 her supervisorEvelyn Newton approached her and inquired whether shewas for or against the Union. Ms. Edwards said, "Neitherone." Ms. Newton then remarked that the Union was "nogood."Ms. Edwards thereupon responded that she had8Ms. Moore also testified on direct examination that Green's inquiry toher concerning not having received a raiseoccurredin early June and thatshe thereupon checked and ascertained and informed him that he hadalready receivedthe raise.However, on cross-examination,she testified thatGreen'sraisemay have beeninmid-June. It then being obvious that shecould not verywell have toldGreen he had receiveda raise before the raiseoccurred,she revertedto herearlier assertion that the raise wasin earlyJune.Respondent failed toproduce its records.9Also accordingtoMs.Newton, Ms Edwardstold her in August thatshe had been "threatened"to go alongwith the Union WhileMs. Edwardsconcedes she madeand gave sucha statement to Plant Manager Marino,learned at union meetingshow the Union could help her.About 2weeks later,on August 15, Ms. Newton againapproached Ms. Edwards on the job and inquired if she"was attending Union meetings"; Ms. Edwards denied it.Around August 17, a week before the election, Ms. Newtonagain approached Ms. Edwards at work and wanted toknow when the next union meeting would be held. WhenMs. Edwards denied knowing, Ms. Newton asked Ms.Edwards to tell her "what was said at the Union meeting,"to which Ms. Edwards replied, "Nothing."Respondent SewingDepartment Supervisor EvelynNewton flatly denies the foregoing. Although she alsodenied that she had ever talked to Ms. Edwards about theUnion (other than receiving a report from Ms. Edwardsabout being "threatened" by the Union), she testified thatshe did talk to Ms. Edwards about her own (Ms. Newton's)experiences with a union .9In view of the direct clash in the testimony of Ms.Edwards and Ms. Newton, there is, again, presented in thisaspect of the case an issue of credibility. After closeobservation of testimonial demeanor and upon the recordasawhole, I prefer and credit Ms. Edwards, whoimpressed me as a sincere and honest witness telling theunadorned truth in a direct way. In contrast, the testimoni-aldemeanor of Ms.Newton,whose interest lies inpreserving her job and testifying favorably toward heremployer, did not impress me favorably.10 Cross-examina-tion showed Ms. Newton to be an undisguisedly partisanwitness toward Respondent, admittedly swearing to inci-dents occurring outside her presence.On balance, therefore, I find that General Counsel hassustained his burden of proof that Sarah Lee Edwards wasinterrogated by Respondent Supervisor Evelyn Newton onvarious occasions in August, substantially as alleged in thecomplaint.3.August12 interrogationof employee PeggyDuncan Moultrie by Foreman Mark LemacksPeggyDuncan Moultrie, unemployed since she wasdischarged by Respondent 3 days after the election, onAugust 27, was before that a machine operator in itssewing department.As will be shown below, in one of its preelectionpropaganda communications Respondent had offered tosupply employees with a copy of the Union's constitution ifthey were dubious about some of Respondent's accusa-tionsabout how the Union was being run. Takingadvantage of this offer, on August 12-12 days before theelection-PeggyDuncanMoultrie asked her forelady,Evelyn Newton (a sewing department supervisor, as hasbeen noted above) to obtain a copy for her. This request bythis is unrelated to Ms. Edwards' described testimonyconcerning theinterrogationsby Ms.Newton.ioMoreover,there appearsto be acontradictionby Ms. Newton of thetestimony of Plant Manager Marino as to who-Ms.Edwards alone or MsVerlinMcCrae as well-had been threatened(fn.9, supra).Furthermore,althoughMs.Newton swears that"only" Ms.Edwards claimed she hadbeen threatened,the note itselfclearly shows,to thecontrary, that Ms.VerlinMcCrae(and possibly also Ms.Edwards)-astestifiedto by Ms.Edwards, as well as Plant Manager Manno-claimedtohave beenthreatened GEORGETOWNDRESS CORP.Ms. Moultrie resulted in a personal visit to her, while shewas at work, by Sewing Department Foreman Lemacks,who (according to Ms. Moultrie) questioned her about herunion sympathies, her attendance at union meetings, andwhat had transpired at those meetings; and, further,threatened that if the Union won the election she would bemaking only the $1.60 per hour federally establishedminimum wage or perhaps not even that, instead of the$2.65 she was then earning.[[ Ms. Moultrie concedes thatshe made no secret of the fact that she favored the Union.Testifying on the same subject, Respondent SewingDepartment Foreman Marcus (Mark or Marc) E. Lemacksconceded that he did indeed discuss the Union constitutionwithMs.Moultrie on August 12, but that is where thesimilarity of his version with her version ends. Lemacksgives the discussion an entirely different cast and thrust.According to him, Ms. Moultrie on that day "sent wordthat she would like to speak with me," and then asked himwhether Union members had to pay dues, and "attend allunion meetings," in response to which he merely read toher "verbatim from the [Union] Constitution." Thereupon,according to him, Ms. Moultrie stated that she did notknow this but nevertheless thought it would still be to heradvantage to be a member. Lemacks flatly denies ever"interrogating"Ms. Moultrie or any other employee, andfurther denies ever telling her that she "would not" 12 bemaking $1.60 per hour if the Union came in. Although heindicated on direct examination that he discussed theUnion with employeesonly"upon invitation" if askedquestions about it, on cross-examination the grudgingadmission was wrested from Lemacks that he did indeedon occasion speak to employees about the Union evenwithout being asked anything about it; adding (likewise oncross-examination) that he had been instructed by theCompany that he could give the Company's and his ownposition to employees in the course of "conversation withthe employee." 13Again, the issue between Ms. Moultrie and Lemackspresents a pure question of credibility. I was well impressedwithMs. Moultrie,a simple and unaffected person, as shetestified straightforwardly with dignity and without adorn-ment or hedging, and as she pluckily withstood rigorouscross-examination.Lemacks, on the other hand, whileenjoying the advantage of far greater communicative skilland sophistication, impressed me as an overglib witnessadept at weaving and hedging, and who under cross-examination retailored portions of his earlier account. Inview of Ms. Moultrie's overt espousal of the Union and,indeed, indications-as described above-in Lemacks'own testimony that Ms. Moultrie made no effort to hidethis, I have difficulty in accepting Lemacks' version of theirAugust12 discussion as consisting of no more than anobjective reading by him from the union constitution inresponse to a quest for enlightenment by Ms. Moultrie astowhetherunion members mustpay dues and attendmeetings.It strikesme as quite unlikely in the circum-11Ms. Moultrie also testified that Lemacks added that if there was astrike after the Union came in, "I wouldn'twant you [back]."Lemacksdenied only that he had told Ms. Moultrie that he"would not rehire astriker."11 It is to be noted that the shape of this denial(would not)does notquite mesh with the shape of Ms. Moultrie's testimonial assertion,resulting105stances,includingher own openly avowed union sympa-thiesand actions, thatMs.Moultrie would ask suchquestions of Lemacks, even assuming she was so utterlyunknowledgeable and naive as not to know the answers.Her own version of the discussion, as well as of the eventleading up to Lemacks' visit to her and his ensuingdiscussionwith her,seems to me-particularly afterobserving and comparing the testimonial demeanor ofthese two conflicting witnesses,within the frame ofreference of the case as a whole-clearly to be the morebelievable.Crediting it accordingly, I find that GeneralCounsel has sustained his burden of establishing by a fairpreponderance of the substantial credible evidence uponthe record as a whole that, through Supervisor MarkLemacks, Respondent interrogated employee Peggy Dun-can Moultrie on August 12, 1971, concerning her unionsympathies, attendance at union meetings, and whattranspired at union meetings, substantially as alleged in thecomplaint.C.Economic ThreatThe complaint further alleges that on August 12Respondent threatened an employee that if the Unioncame in she might not even be making $1.60 (per hour).In connection with what has been found to have beenSewingDepartment Foreman Lemacks' interrogation of itsformer employee Peggy Duncan Moultrie at her workplaceon August 12, describedsupra,it appears, and I find for thereasons there set forth involving comparison and evalua-tion of credibility, that Lemacks did indeed make thatthreatening statement toMs.Moultrie.That such astatement of potential wage reduction in case of unioniza-tion by reason of the exercise of employees' rights underthe Act restrains the free exercise and enjoyment of thoserightsand is coercive, particularly in the nexus ofRespondent's demonstrated high degree of hostility to theUnion here, as further described below, is hardly open todoubt.A statement to an employee of possible wagereduction in the event of unionization has frequently beenrecognized as one of the most meaningful,direct, andpotent threats that an employer can utter. Cf., e.g.,N. L R. B. v. Gissel Packing Co.,395 U.S. 575, 618-620;N.L.R.B.v.Exchange Parts Co.,375U.S. 405, 409("Employees are not likely to miss the inference that thesource of benefits now conferred is also the source fromwhich future benefitsmustflow and which may dry up if itisnotobliged";Harlan, J.);Amalgamated ClothingWorkers ofAmerica(WinfieldManufacturingCo.)v.N.LR.B.,424 F.2d 818 (C.A.D.C.);Holly Hill LumberCompany v. N.LR.B.,380 F.2d 838, 841 (C.A.4);FlorencePrintingCo. v. N.LR.B.,333 F.2d 289, 290-291 (C.A.4);Georgia-PacificCorp.,181NLRB 377, 378;CampbellChain, Division of Unitec Industries,180 NLRB 51, 52-53;Viking ofMinneapolis,Divisionof Telex Corporation,171NLRB 1155.in at best an ambiguous"denial"by Lemacks of Ms. Moultrie's testimony.13 In this respect,Lemacks'testimony may be inconsistentwith that ofRespondent's supervisor and other witness, Thelma Turner,who swore thatalthough she was present at all supervisors'meetings, the supervisors "werenever told whatto sayor what notto say"to employees concerning theUnion. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is accordingly found that, through Supervisor MarkLemacks, Respondent on August 12, 1971, threatened anemployee, viz., Peggy Duncan Moultrie, that she mightsuffer reduction in her rate of pay 14 if the Union came in,substantially as alleged in the complaint.D.Harassmentof Employeesfor Engaging inActivitiesProtected under the Act1.August 17 harassment of employee Gilly Greenby Supervisor Arnold BarnesItis,finally,alleged thatRespondent on severaloccasions in effect harassed employees for exercising rightsprotected under the Act.Thus, it is averred that on August 17, a week before theBoard election,RespondentCuttingDepartment Supervi-sorArnold (Orin; Arnie) Barnes informed an employeethat he could no longer be trusted in view of his supposedunion affiliation or sympathies. Called as a witness byGeneral Counsel, Respondent's employee Gilly Green, stillin its employ as a spreader in the cutting department, sotestified,adding that Barnes repeated this to him also onthe day of the election.Conceding that he was well aware of Green's unionactivities through Green's own expressions to him of hisunion sympathies and his reports concerning the time hewas spending with union officials or organizers at a localmotel, and conceding his own consistent antipathy towardthe Union,Foreman Barnes neverthelessflatlydenies thathe ever made any statement to Green of the naturedescribed.Once again there is presented a pure question ofcredibility.After closely observing the testimonial demean-or of Green,who at the time of the hearing was still inRespondent's employ and thus testifying at risk ofincurring his Employer's displeasure and retaliation,15 Ibelieve his described testimony to be honest and truthful,and credit it in preference to that of Barnes,a partialwitnesswho, unlike Green, did not testify at risk orpotentially against his own interest,but rather in his ownand his Employer'sinterest,and whose testimonialdemeanor did not appear to me to match that of Green inthis aspect of the case.It is accordingly found that the foregoing allegation ofthe complaint, i.e., that Respondent through SupervisorArnold Barnes on August 17 informed employee GillyGreen that he could no longer be trusted because of hisunion activities or sympathies, has been established by a14Asshown above,at the time of this threat,Respondent was paying theemployee towhom the statement was made$2.65 per hour,substantially inexcess ofthe federallyestablished minimum wage.isWehave been instructedby theBoard as well as judicialauthoritythat this factor is properly tobe given weight in assessingcredibility. See,e.g.,Georgia Rug Mill,131NLRB 1304, 1305, In. 2, enfd,as modified 308F.2d 89 (C.A5);Wirtz v. B.A C Steel Products,Inc., 312 F.2d 14, 16 (C.A.4)i6Byamendment of complaint at hearing, adding par. 7f.17The followingis the sum of the witness'three separate testimonialyields on thissubject.On January14,Mr. Barnescame up tome and said, he said, 'Gilly,somebodygot up a chargefor the National LaborBoardWhenyou go to court and you make aswearon yourselfand put pressureagainst.'.. 10 ]n January14,Mr. Barnes came to me and said to me,fairpreponderance of the substantial credible evidenceupon the record as a whole.2.January 14, 1972, further harassment ofemployee Gilly Green by Supervisor ArnoldBarnesIt is additionally alleged 16 that Foreman Barnes in effectfurther harassed Green on January14, 1972,by informinghim that Respondent would bring pressure upon anemployee filing charges with the Board,tomake himchange his testimony.The testimony of Green,an honest but untutored person,on this particular subject is cast in language on his part soincomprehensible as in my opinion to rule out any findingbased thereon. It is accordingly unnecessary to deal withBarnes' denial of the accusation.Although it may well bethat the allegation in the complaint is factually correct butthatGreen's inability to communicate the substance ofthat allegation is ascribable to his apparent linguisticshortcomings,17nevertheless under the circumstances afinding such as is alleged in the complaint is unwarrantedand insupportable.It is accordingly found that General Counsel has failedto establish this allegation of the complaint.IV.OBJECTIONS TO ELECTIONAs stated above,here alsofor determinationare certainobjections 18 of the Union to employer conduct alleged tohave affected the resultsof the August 24 election whichthe Union lost.The union objectionsin question 19 are:Sinceon or about Ausut 20, 1971, the Employerintim[id]atedand threatened employees withclosing itsplant if the Union won the election.Since on orabout August 12, 1971, the Employerinterferedwith employeefreechoice byinterrogatingemployeesinan attempt to pressurethem intosupportingits case againstthe Union.Objection 3We deal first with Union Objection3, sinceits subject,preelection interrogation,has already been covered anddisposed of byfindings made in IIIB, supra,to the effectthatsuch interrogationdid in fact occur.It hasfrequentlybeen pointed out by the Board20 that conduct whichconstitutesunfair laborpracticesa fortioriconstitutesconduct whichinterfereswith aBoard election.According-he said, 'Gilly, there's somebody got a charge for the National LaborBoard.When yougo to court and made to swore on yourself, and putpressure against....On January 14, Mr. Barnes came up to me andsaid, 'Gillie,there's somebody got him a charge for the National LaborBoard:He said, 'When you to to court and they make'em swore onhimself,and put a pressure against'm.... When they go to court.isObjections 2 and 3 only, the others having been disposedof by priorruling of the Regional Director in his December 10 report on objections,adopted by the Board on December 28 in the absence of exceptions.isTimely filed and dealing, as required(GoodyearTire and RubberCompany,138 NLRB 453,454-455;The IdealElectricand ManufacturingCompany,134 NLRB 1275, 1278),with events alleged to have occurred inthe "critical period"between the filing of the Union's certification petition(June 24)and the election (August 24).20 See,e.g.,industrial SteelProducts Company, Inc,143NLRB 336; GEORGETOWNDRESS CORP.ly,Union Objection 3 to the conduct of the August 24election should be sustained, upon the basis of the findingsconcerning employer preelection interrogation made in IIIB, supra,as well as credited testimony of Charging Party'switnessWilhelmina Addison concerning an additionalinstance of interrogation at the hands of RespondentSewing Department Foreman Lemacks.21Objection 2Union Objection 2 is based upon alleged preelectionintimidation as well as threats, from about August 20 to theelection (August 24), by the Employer to its employees, ofplant closure if the Union won the election. Theseimproprieties are alleged to have been committed byvarious supervisors at various times, as well as in the courseof preelection letters and speeches to employees from theEmployer's plant manager, Edward Marino.Itisundisputed that in the preelection period theEmployer, through its plant manager, Edward Marino,issued a number of communiques and made a number ofspeeches to its employees on the subject of the Union andthe upcoming Board-conducted election, in its endeavorsto keep the Union out of its plant, a lawful objective towhich it was passionately dedicated. Temporally interlacedwith Marino's messages and speeches there also-accord-ing to testimony of the objecting Petitioner's (i.e., Union's)witnesses-occurred various allegedly intimidatory epi-sodes involving other supervisory personnel of the Employ-er.Preelection intimidation by supervisorsVarious instances of preelection intimidatory conduct bysupervisors in August have already been described anddiscussed in III B, C, andD, supra.Since some of thesehave been found to have constituted unfair labor practices,a fortiori,as also indicated above,22 they likewise constitut-ed conduct interfering with a Board election.Additionally, piecework sewing-operator Lucy Jordan, ahighly crediblewitness,called by the Charging Party,testifiedthataroundAugust 10, Sewing DepartmentForeman Lemacks told her atlunch time(in response toher question) that if the Union came in employees wouldno longer receive any social security death benefit; that theCompany could not afford to give employees any morewages since it manufactured "cheap goods," and thatPlayskoolManufacturingCo,140NLRB 1417, 1419,Dal-Tex OpticalCompany, Inc.,137NLRB 1782, 1786-87,General Shoe Corporation, 77NLRB 124.21WilhelminaAddison testifiedthat in the week before the election sheand othermachine operators whom she identified were approached duringlunch byForeman Lemacks,who questioned them,amongotherthings,about why theywanted to belong to theUnion,asking them"why would[you] want to pay [your]hard-earned money to get a Unionwhen [you]could go directlyto Mr.Marino and talk for[yourselves]."Lemacks did notdirectlydispute this testimony,merelygeneralizing that he discussed theUnion with employeesonly in response to their questions.Ihave alreadyhad occasionto commentupon whatimpressed me as his glibness, deftevasiveness,and other testimonial characteristics I credit the foregoingtestimony ofMs Addison,whose testimonial demeanor impressed meextremely favorably.Furthermore,she is a6-year employeeof Respondent-in a seeminglyrestricted employmentmarket-testifying at potential risk107employees who did not attend all union meetings would befined-displaying a copy of the Union's alleged constitu-tion.Piecework operator Wilhelmina ("Wilhemina") Addison,likewise a highly credible witness, also testified that duringthe week before the election Lemacks approached a groupof employees (including Ms. Addison) at lunch and, afterthey answered his inquiry in the negative as to whetherthey had any questions to ask him about the Union, heasked "why would [you] want to pay [your] hard-earnedmoney to get a Union when [you] could go directly to Mr.Marino and talk for [yourselves]." Lemacks then addedthat the Companywould notgive them any raise but thatwages could be cut if the Union came in; and indicatedthat in case of unionization,employees seeking a raisewould be handicapped, bedevilled, and delayed by varioustechnicalities including channels and timing procedures atthe hands of or because of the interposition between theemployees and the Employer of union shop stewards, whocould be put off and postponed by the Employer if it choseto do so.Denying that he ever told Ms. Jordan anything aboutdiscontinuance of social security death benefits if theUnion came in, or that social security was even so much asmentioned, or that he ever told her she would be fined ifshe failed to attendunion meetings,Lemacks insists hemerely "read" the union constitution to her. However,Lemacks conceded that he could not "remember" whetherany discussion with Ms. Jordan ensued.23Having had occasion previously to characterize thequality of Lemacks as a witness, and my contrastinglyhighly favorable impressions ofMs. Jordan and Ms.Addison, I credit the testimony of the latter two ladies andfind that Lemacks did indeed shortly before the electionmake the intimidatory remarks attributed to him.PlantManager Marino's Preelection Letters andSpeechesIt is conceded that in the preelection period following theUnion's filing of its petition for certification on June 24,the Employer's plant manager, Edward Marino (and in onecase its general manager,Sam H. Brummer)leveled writtenas well as oral communications at the employees designedto win or wean them from the Union. The chronology ofthese is:of incurringher Employer's displeasure and hostility, a proper factor to beconsidered,as shown above,fn. 15, in weighingcredibility.22Fn. 20,supra,and accompanying text23 Sewing Department SupervisorThelma Turner, Lemacks' subordi-nate,testified that she was present on an occasion in August when Jordanasked Lemacks "something about the Union" and Lemacks answered her"with theUnionconstitution."Ido not credit her testimony that she was"watching the book"as Lemacks was reading from it and that she canverify theaccuracyof his reading.Although itis unclear whetherthis wasthe same occasion regarding which Ms. Jordan testified,even assuming itwas Ms.Turner did notdispute the remainder of Ms. Jordan's testimonyother thanto denyrecollectionof anyquestion beingaskedabout socialsecuritydeath benefits(it is to be noted that Ms. Jordandid not testify sucha questionwas askedbut rather that Lemacks volunteered the remark),claiming to be unable to remember what questions were asked. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDNo. 241971Date1(Undated)27-93(Undated)47-155(Undated)68-1078-1288-1398-16108-17118-18128-20138-2014(Undated)DescriptionExh. No.Letter (2pp.; signedPetr. Exh. 3Sam H.Brummer,Generalliana ger )Speech(4 pp.)Apx. A to GCExh. 1 (e)Letter (1 D.)Petr. Exh. 2Letter (1 p.)Apx. A to GCExh. 1 (e)Letter (2 pp.)Apx. A to GCExh. 1(e)Letter(3 pp.)Apx. A to GCExh. 1(e)Letter (2 pp.1p.Apx. A to GCannotated newsExh. 1(e)clipping attached)Brochure,"What WouldApx. A to GCA Strike Cost You?"Exh. 1(e)(2 pp.)Letter (3 pp.)Petr. Exh. 1Letter(2 pp.1p.Apx. A to GCannotated news clippingExh. 1(e)attached)Speech(18 pp.)Apx. A to GCExh. 1 (e)Speech(16 pp.)Apx. A to GCExh. 1(e)L etter(1p.)Apx. A to GCExh. 1(e)"The Union and You"Apx. A to GC(4 pp., 3 blank)Exh. 1(e) GEORGETOWNDRESS CORP.From these communications it is entirely clear that theEmployer:(1)was thoroughly against the advent of theUnion into its plant and minced no words about saying so;(2) suggested to employees that selection of a Union wouldconstitute"giv[ing] upthe freedom to speak forourselves, orto surrender our individual rights to any outside union"(No.1, supra);25 (3) stated to employees that"A union can onlycost you moneyindues,plus initiationfees,plus strikeassessments,etc. "(No.1, supra);(4) in various connectionscalled its employees'attention to provisions of the Union'ssuperseded 1968 constitution,when that constitution wasno longer in effect(Nos. 1, 6,and12,supra;Resp. Exhs.1(a) and 1(b); Petr.Exh. 4); (5) stated to its employees that"The outsiders will tell you that collective bargaining is thekey to jobsecurity and fair wages and fringes.THIS ISJUST NOT TRUE. . . .Some things the union willneverget ...." (No.1,supra);(6) advised its employees that"The procedurefor removing a union is all tied up withtechnalities[sic]and limitations"and that "If you have anyquestions about the outsiders'drive,be sure to contactyour supervisor.We will make it our business to see thatyou get a full answer"(No.1,supra);(7)warned itsemployees that"No sale means no business and no job.Big promises by someone not connected with the businesspromising big pay increases,no job changing,no layoffs orlayoffs withfull day's pay. Thosekind of promises just areNOT true";at the same time assuring them that "Asbusiness conditions warrant,we will not only maintain oursix paid holidays,vacation pay and other advantages .. .but will also hope to improve them withperiodic payincreases or other improvements as conditions permit.Most important of all, we will do these things on our ownfor your benefit and ours without-andletme emphasizeWITHOUT-anyoutside group of strangers from NewYork Cityor Atlanta or wherever telling you or us whenit's time to do it.26WE DON'T WANT THEM-YOUDON'T NEED THEM";that "if the union wins . . . allthe union wins is the right to bargain-nothing more ... .We are not obligated to agree to any proposal or request... the only waya union can force the company to doanything that it is unwilling to do would be to pull you outon strike.. .remember that when these negotiations startwe start from scratch and your present benifits[sic]mightnot necessarily continue under a union contract"; that"The companyduring negotiations also makes demandsand proposals,some of which it will not concede regardless[sic]of the consequences"; "Remember we start fromscratch";and "Bear in mind that the company has thelegal right to hire a new employee to replace a striker whoisout for econonice[sic]reasons" (No.2, supra); (8)wroteto its employees,during the preelection period, that"Business conditions throughoutthe countryand especial-ly in our industry are very badand are going-to get worsebefore theyget better.I'm writing this letter to make you21That this isat least potentially misleading, in view of Sec 9(a) of theAct, see, e g.,Henry!. Siegel Co, Inc v. N LR. B., 417 F.2d 1206, 1215 (C.A.6), cert.denied 398U.S. 959;N L.R B. v Graber MfgCo, 382 F.2d 990(CA 7).26General Manager Sam H.Brummer(No.I,supra),however, warnedemployeesto "remember this. collective bargaining is a 'two-way street' If aunionisbroughtin by employees as their representative,allterms andbenefits arethe subjectof negotiation-eitherup or down."109aware of conditions and also to ask for your co-operationin the months ahead. In the past few months there havebeen numerous companies engaged in the manufacturingof clothing that have ceased to exist. In order for ourcompany to survive it will be necessary for all employees togive full co-operation to management[sic].Iwould likeyou all to joinme in aprayer of thanks and to ask forguidance in these troubledtimes." (No.3, supra);(9) wroteits employees that "Many employees have asked who arethe strangers knocking on their doors at night.... Thestrangers visiting your homes are salesmen for a Unionwhich wants to sell you a service. . . . [If the Union comesin] Anything you will want to say to the Company aboutyour wages, hours or working conditions must be saidthrough the Unionalone.27The Union's headquarters islocated in New York City. Its President is Louis Stulberg.The officer who would be in charge of Georgetown isNicholas Bonnano with offices in Atlanta, Georgia... .Unless the Union gets more members, each member willprobably have to pay higher dues to compensate thesehundreds of union employees. The union report, which thelaw requires it to file with the U.S. Department of Laborshows that in 1969 it paid over $8 million to its ownemployees.NOW YOU KNOW WHY THE UNIONHAS COME HERE! Company and U.S. GovernmentRepresentatives will meet Friday, July 16, to arrange anelection 28so that these union peddlers will go away. Wewill keep you informed." (No.4, supra);(10) again wrote toits employees that "Strangers from Atlanta have come toour community to stir up discontent and unpleasantnessamong us. . . . Many of our fellow employees need asteady income from Georgetown Dress in order to supporttheir families. . . . It is well known that unemploymentthroughout the country has been high in the last few years.In many apparel factories, machines have been brought into do jobs previously done byemployees.The number ofapparel companies going out of business or into bankrupt-cy has increased in the last year. . . . Many unionizedcompanies in our area have laid off large groups ofemployees . . . . Unions provide NO JOBS for you-onlyforORGANIZERS and BUSINESS AGENTS. .. .Hopefully, with your support & cooperation in the futurewe shall try to maintain our high level of steadyEmployment to our people so that you can all enjoy thesecurity of a fixed & steady income."(Item Ref. No. 5,supra);(11) wrote its employees that "On Tuesday, August24th . . . you will be given the chance . . . to decidewhether you will continue to work and advance as anindividual human being" 29; that "You can choose tosurrendermany of your personal rights to a group ofstrangers from New York City. . . . The majority of youdo not want a union in your plant and your Companypositively does not desire to deal with any union whichwould attempt to require to give up your American27 See In 25,supra28 It is to be noted that no mentionismade by the Employer of theUnion's participationin the election arrangement29 It is to be notedthat the whollyunnecessarilyambiguous placement ofthe conjunction"and" could well have been taken-particularly, by theseemingly low educational level womenfactory workershere-to mean thattheywouldbe votingon whether they would "continuetowork " 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivilege offree individual choicein talking for yourself andcontrolling your own affairs" .... "You must also give upmany of your personal rights to the local organization.... You will authorize the local to be your onlyspokesman on any complaint to the Company 30Do youwish to place the welfare of your family and your own freedomof choice in the hands of strangers?Vote for the right todetermine your own welfare . . . . VoteNO UNIONonAugust 24th." (No.6,supra);(12)againwrote itsemployees, on August 12, that it-without mention of theUnion as a participant-had "worked out" an "agreement... with the Labor Board to hold a secret ballot electionto decide whether you want the outsider union in our plant.Tuesday, August 24, 1971, is the big day!. . . how you castyour vote will be one of the most important decisions ofyour working life. . . . There's only one thing this unioncan guarantee you-it's always ready and eager toSTRIKE. When their great big, pie-in-the-sky promises toget `more of everything' are turned down by Employers-as they are bound to be-this union's answer is toSTRIKE. That's right . . .they pull everybodyout on thestreet!What kind of job security is that? . . . When unionofficialscan'tmake good on their big promises innegotiations with the Employer, their only out is toshutdown the plant.. . . Think about thestrike-happy boastsofthis union . . . when you vote on August 24th, and putyour X in the NO box on the ballot. Once again, if youhave any questions, be sure to ask your supervisor. In themeantime, we'll continue to keep you informed." (No. 7,supra);(13) issued to its employees a chart with anaccompanying explanatory document entitled "WHATWOULD A STRIKE COSTYOU?Here's How To FindOut!" "For instance, find out how much you would loseand how long it would take you to earn back what you lostifyou were out of work, for seven weeks because of astrike, and then got, say, a 54 raise." (No.8, supra); (14)on August 16, again wrote each "Fellow Employee" a 3-page letter starting out with, "PROMISES!! PROMISES!!PROMISES!! According to what many of you have toldus, the PAID ORGANIZERS for the OUTSIDER unionare up to theirold tricks. . . .There is NO WAY the unioncan force the Company to do anything, and the only toolthey have is to strike. Buteverybody losesin a strike,exceptthe PAID ORGANIZERS, whose pay keeps right on whilethe employees are on the street. . . . The law and theLabor Board protect your right to make your own freechoice! Even if you signed a card, you can still vote NO!... Right now, the garment business is having HARDTIMES. We're scrambling to get work, to keep goingduring the recession . . . Use your own logic! . . . We willbe in a better position to [attract new business] without aunion.... As we said in our letter of July 14th, this unionneeds your dues badly. That's the reason they're here,knocking on your doors. It is a business with an $8,000,000payroll which it has to meet every year. This union willNOT BE FREE!! . . . Ask them how much of your duesmoney would go to New York every monthto financestrikes inNew York, New Jersey or Pennsylvania! Askyourself . . . WHAT WILL THIS UNION COST ME?... Will it costa strike,withloss of payorviolence?. . .Will it destroy jobs? . . .Will it ruin friendships? Vote NO[XI on August 24th." (No.9, supra);(15) on August 17, aweek before theelection, againwrote to each "FellowEmployee,"announcingdramatically at the outset, "THEPRESIDENT HAS FROZEN ALL WAGES FOR 90DAYS!! That's right . . .all our wages and salaries havebeen frozen at their present levelby President Nixon! .. .That's not all. After the 90 day period ends, wages may stillbe putunder a continued freeze, if thePresident's new Costof Living Council decides that's proper. What does thismean? It means theCompany cannot grantany wageincreases,or agree togrant them, during the freeze. NOUNION CAN GET YOU AN INCREASE, EITHER.Anybody who givesan increase in violationof the freezecan be finedup to $5,000!!!! ... WHAT GOOD IS AUNION WHEN THE LAW PROHIBITS IT FROMASKING FOR AN INCREASE???31 . . . the big, phoneyunion promises about increasesare just SO MUCH HOTAIR!! No Company is required to grant anyincreasejustbecause the union asks.Negotiations are a two-way street.Wages andotherbenefits are subjectto change UP orDOWNin negotiationswith aunion.Think about it. Is itlikely that a Companyin the garment businessis going togrant these inflated union requests at a timewhen garmentmakers are goingbankruptand closingup all over thecountry??? Obviously NOT!! VOTE 'NO' [X] on August24th . . . . Don't waste your dues moneyon a uselessunion!"Attached to theforegoingis a news clipping fromtheAugust16 issueofThe State,a Columbia, SouthCarolina,newspaper,relating to the "freeze,"with thefollowing annotationstypedthereon:"ALL WAGES AREFROZENFOR 90 DAYS!!! AND WAGES ARE SUB-JECT TO A CONTINUED FREEZE AFTER 90 DAYS,IF THE COUNCIL SO DECIDES!!! (No. 10,supra).Marino'sLast TwoPreelection SpeechesOn August 18 and 20, less than a week before theelection, the Employer's PlantManager,Edward Marino,delivered two speeches to employees whom he caused to beassembled at the plant for the purpose of listening thereto.Marino used written texts, printed by him in his ownhandwriting(Appendix A to GC Exh. 1(e);Nos. 11 and 12,supra),from which he read and which served at least inpartas notes:32(16) On August18, less thana week before the election,Marino delivered a speech to assembled employees, statingaccording to his own alleged written text of the speech,inter alia:33You've all heard about the 90 day freeze (waveheadline in paper)on all wages and salaries. It may alsobe continued beyond the 90 days if the cost of livingcouncil decides it's necessary. So . . . what's the use ofa union?Why pay out $60-$80/year for nothing. If the30 See In 25,suprafrom the written notes.31That the"freeze"did not prevent requests or bargaining for wage33Manno's alleged written text, from which the following is quoted,increases to be effective subsequent thereto, seeinfracontains numerous paragraph numberings and letterings,as in an outline32 See discussion,infra,concerning the extent to which Marino departedThe numberings and letterings are omitted from the portions quoted herein GEORGETOWNDRESS CORP.union asked for an increase & we agreed, we'd besubject to a fine of up to $5000.00. That's the law.34What if the freeze is lifted? In the first place, I doubtthat the freeze will be lifted. That's oneman's opinion.But if it were, things really wouldn't be much differentfor us.We've got our own wage freeze in the garmentbusiness&we've had it for months.It's a natural freezethat comes from one thing: no orders! Competition iscut-throat!Garment companies going out of businessall over th ; U.S. . . . Don't be fooled into voting for auseless union! Promise of guaranteed minimum rate ofmore than Federal minimum wage if the union wins.Not so!Wage minimums,likeanything else, arenegotiable.35 They can be raised only if we agree & arewilling to raise them. Why pay dues for this? . . . Allbenefits are negotiable,down as well as up, if unioncomes in. (Blank sheet of paper held up) Here's how westart when union negotiations begin!(RETIREMENT PLAN :SAME AS ABOVEINSURANCE INCREASES) 90,000 laid off. JobClassifications-promise to classify all jobs & payaverage rate during layoff when work runs out.No way! This could only happen if we agreed,and no garment company in its right mind couldagree to suchnonsense. . . . You can see why theunion organizers would like to cut up our workinto lots of little separate classifications if theycould. The more classifications, the more employ-ees.The more member-employees,the more duesmoney coming in!! It's that simple. If we had asystem of job classifications, and you couldn'twork outside your own narrow classification (asunion often demand36), we would simply have tosend you home for lack of work. Somebodywould have to be laid off without pay! Is thatwhat you want? I doubt it. I think you prefer ourpresent system37 where we can switch assign-ments & keep people working without needlessclassifications.Strike benefits-promise to payaverage earnings while you are on strike. Answer:No companyis goingto pay you while you are onstrike& aren'tworking.That's justnonsense.38Assignment of work-promise that work will beequally divided by style. Once again, that's justnot possible. . . . How could we agree to this?... It's silly.39 Free rider rumor "I'll vote for theunion, but I won't join" (called a "free rider")there'sno such thing as a free rider,in reality.40You know what the union organizers & bosses34 See fn. 31,supra,and discussion,infra.35This ofcourse is not so The Federal minimum wage ismandatoryThis statement by Marino is of the same character as the August 12statement attributed to Sewing Department Foreman Lemacks by dis-charged employee Peggy Duncan Moultrie,denied by Lemacks, but foundsupra (IIIC) to have in fact been made and to constitute an unfair laborpractice.36There is no evidence or indication that the Union here did or intendedto make any such demand31Thereisno evidence or indication that the Union here asked orintended to ask or suggest that the described existing system be changed.Illcan do to get people on the dues roll!!! . . . Don'tfool yourself into thinking you can be a freerider. . . . A union is a business & needs thosemonthly dues. How do you think they pay thesalaries of those organizers who are sitting aroundthe pool at the Holiday Inn? How do you thinkthey pay for their fancy conventions at luxuryresorthotels like the Fontainbleau in MiamiBeach! (hold up `Justice' issue with photo ofconvention.) . . . I can't afford it . . . you can'tafford it . . . but the union officials can afford it,as long as they can keep your dues coming in!Don't get hooked! Every union member has topay these dues... 41 The Taft-Hartley Act-theFederal law-prohibits me & the company frommaking any promises whatever. If we did, itwould bean unfairlabor practice. That's notright, in my opinion but it's the law. However, Idon't think I have to make promises. . . . It'seasy to bring aunion in.But it's awfully hard toget rid of one,once it's in, because the lawprovides all kinds of strings & limitations. It's likegettingmarried....Don't let the union comebetween us! I ask you to trust me! I ask you tovote "No"! Vote for yourself. Vote "No" & keepGeorgetown Dress growing! (No. 11,supra.).(17) Two days later, on August 20, the Friday before theTuesday, August 24 election, Marino delivered a furtherspeech to the employees, this timetelling them, againaccording to his own alleged written text of that speech,inter alia:42Why are we having the election on Tuesday?I'll tellyou how we got involved in this thing. Unionorganizersare paid to do one thing . . . one thing only... organizeplants. They know, and I know, & youknow that the best way toget into aplant is to causedissensionamong the employees. And how do they dothat?Well ... you've been watching them for the pastfew weeks ... [their]mis-statementsabout what wehave supposedly done to you, you know they have triedto get someof you angry with one another. . . . Allthey want is to win the election. If they do, their job isover. If they win on Tuesday, they are free to move onto theirnextvictim.What they leave behind can bevery unpleasant for you & for me! I don't have thisfreedom to makepromisesor stray from the absolutefacts.The law prohibits me from saying anything thatcould not be backed up in full before the Labor Board,& from makingpromisesto win your support. . . . Ihave written you a series of letters & we have had 2 talksessionstogether, I have tried to drive home a few38There is no evidence or indication that the Union here ever made sucha promise.39Again,there is no evidence or indication that the Union here made orintended to make any such demand.40Asdefined by Marino,in reality there is. South Carolina being a"right to work"State,no employeemay be requiredto join a union as acondition of employment.41This is, of course,very different from indicating, as he had earlier, thateveryemployeewould have to pay dues because he could not be a "freerider"and would beforced into the Union whether he wishedto join or not.42 See fn.33,supraThesame is true of this speechby Marino. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDpoints I thinkare essentialto you in preparing to castyour secret ballot on Tuesday.... They [the unionorganizers]didn't tell you about their strikes... .That's their only weapon . . . about theviolence & lostwages.We showed you how they actually brag abouttheir strikes. . . . They didn't tell you that if they can'tget their way in bargaining with the company, theironly recourse is to pull you out on the street. Theydidn't tell you that you could be replaced on your jobduring such a strike 43 They didn't tell you everybodyloses in a strike,except fororganizers. . . they didn'ttellyou about the tragedyof familieswithout paychecks . . . or about the whole story of workstoppages& walk-outs for petty reasons . . . or about the factthat you don't even receive unemploymentcompensa-tion during these periods. They didn't tell you abouttheir constitution which binds & controls you as aunion member: . . . You must pay dues.44 You aresubject tofines& assessments.You are subject tounion disciplinary action, fines or expulsion for makingany individualagreementwith the company.45 You aresubject tofines forfailure toattend meetings.46You aresubject to control by GEB, the union'sgeneralexecutive board, in N.Y. City.47 They didn't tell youwhat yourinitiationfee would be.48 The economics ofour business. . . . We must be competitive in price ifwe are goingto stay inbusiness&continue to getorders fordresses.If weprice ourselves out of the dressmarket, it won't make much difference what your rateof pay is . . . because then you won't be working hereanyway. The plant will be closed. You all know aboutthe wage freeze. . . & I have reminded you that thehard times in our industry at present have created ourown garment wage freeze49. . .regardless of whatPresident Nixon does for 90 days from now! . . . We'renot perfect . . . we don'tneed a unionto tell us ourfaults. . . you can do it for yourselves. Why we'refighting hard. Some of you have asked why we'refighting hard. I'll answer that very frankly: becausewe're pro-employee . . . not anti-union. . . . Whenyou vote in the union election . . . I want you to vote"No"! ... (No.12, supra.)(16)Also on Friday, August 20, the same day as thisspeech by Marino, payday, Marino wrote a letter, datedthat day, to each "Dear Fellow Employee," as follows:On this pay-day your check is short $5.00. But, we havegiven you $5.00 in cashin the sameenvelope so thatyou now have your full weekly earnings.This shows how a "check-off" works, to deductmonthlyuniondues.50A "check-off" is usually one ofthe firstthings aunion wants and it could51 happenevery month to your check if a union were to take overhereand negotiatesuch a procedure and you became acontributor. Oftenunions giveup other demands to getthe "check-off."52Maybe $5.00 wouldn't be the exact amount you'd haveto pay as monthly dues, in addition to fines,assess-ments,etc 53 But it's a goodestimate,based on otherunionizedplants,and it illustratesourpoint.Don't waste your good money on dues!VOTE "NO" [X] on August 24th.SINCERELY,/s/ EDWARD MARINO(No. 13,supra.)(17) Finally, there was distributed by the Employer totheemployees,aspartof its antiunion preelectionliterature, a four-page pamphlet. After the cover page, theentire contents of the pamphlet consist of blank pages.(No.14, supra.)The cover page is as follows:43While it could be argued that this allusion was intended to be limitedto the employer's technical legal right to replace an economic striker, andnot as a reference to an unfairlaborpractice striker-an allusionunderstandable to a court, judge,lawyer, or student of labor law,itmay bedoubted whether it was so clearly understood by the factory women oflimited literacy and presumably no labor law knowledge to whom it wasaddressed,who may well have regarded it as a threat of loss of their jobs inthe event of any kind of strike,the stoke itself being pictured by Marino asan almost inexorable consequence of unionization44 It is againnoted that Marino omitted tostatethat there would be noobligationto paydues orany otherunion constitutional obligation on thepart of those who did not wish to belong to the Union45 See In44, supra46 Ibid47 Id,and see discussion,infra,concerningManno's reference toprovisions of thesupersededunion constitution.49 Id49No facts or figures were advanced to support this representation,whichwould,of course, have beensubject tofactualscrutinyanddemonstrationin anycollective bargainingprocess. It is noted that, asusual,the hedgewords"atpresent"are included;although useful inposifactolitigation justification attempts, it may be doubtedthat theirfinely-tuned legal significancewas apparentto the factory workers here50 Since,obviously, theUnion wasunrecognizedand no collectivebargaining had taken place,a "check-off' had notevenbeen discussed withthe Union51The tricky word "could" as opposed to "would" to these factoryhands,is again to be noted52While technicallytrue,the effectof thissuggestion nonetheless isclearly to implythat the union would sacrifice or tradeoff itsmembers'direct interests,such as for higher wagesand betterments, in order toprocure income for itselfvia "checked-off' dues deductionsfrom theirsalaries,therebyreduced as demonstratedby Marino'sdramaticdevice ofgiving employeesreduced paychecks on the payday before the election.53 See fn44, supra GEORGETOWN DRESS CORP.113THE UNION AND YOUPART IWhat the Union has donefor you.PART IIWhat the Union will dofor you.PART IIIWhat the Union can dofor you.sssExtent to which Marino's written speeches werevaried by him in oral deliveryThe alleged written texts of Marino's last two preelectionspeeches to assembled employees, quoted from above, havebeen supplied here by Marino (Nos. I I and12, supra),whoinsisted that he wrote themhimself.Those alleged writtentextsare handprinted, with prefatory numberings andletterings such as are found in outlines and notes. Since,presumably, the prefatory numbers and letters were notread by Marino while delivering the speeches to theassembled employees, those written texts do not preciselyconstitute what Marino actually said, Nor, of course, dothose printed words accurately convey the relative degreesof speed, slowness, deliberateness,or other emphasis, vocalor visual, utilized by Marino, a forceful, expressive, andvigorous speaker, as observed by me while he testified atthe hearing, except to the extent that some notion ofrelative emphasis may perhaps be gleaned from Marino'sunderlinings and exclamation marks in the written texts(supra),such as:"The Plant Will Be Closed."Indeed,Marino himself conceded at the hearing that hepunctuated his oral delivery to his assembled factoryworkers with such impressive sound effects as pounding onhis lectern.Moreover, he further conceded, on cross-examination,as willbe shown below, that he deviated fromthe written texts in various respects and supplementedthem through his extemporaneous answers to employees'questions; for example, after firstinsistinghe said nothingabout "closing the plant doors," Marino explained that "Ididn't sayIwould close the plant. I saidthe plant will beclosed,with a few irs in front of it,"54 and that as hepronounced the individual words"the plant will be closed"he pounded his fist on the lectern for emphasis. (Askedwhether his face was red, his answer was, "I couldn't seeit.")Credited testimony of a number of witnesses called bythe General Counsel of the Board establishes the nature ofMarino's deviations from the written texts of his preelec-tion speeches. Thus, Ms. Moultne testified with persuasivepositivism that asMarino referred to bargaining from"scratch" in case the employees insisted on dealing withhim through the Union (i.e., collectively, as they had theCongressionally guaranteed right to do under the Act),Marino held up for them to see a blank piece of paper;indeed,Marino concedes he did so "to get the pointacross," and a parenthetical stage direction in the writtentext of the speech also calls for this to be done. Furtheraccording to Ms. Moultrie, Marino also indicated that iftheUnioncame inhe would close the doors of the plantand that employees would lose their existing coffee break.Ms. Jordan,a witnesscalled by the Charging Party andwho was at the time of this hearing still in the Employer'semploy, and whose testimonial demeanor impressed mefavorably (as I have had occasion to note previously), inessence corroborated the testimony ofMs.Moultne,adding thatMarino also threatened to eliminate theChristmas Club, as well as employees' "break" periods, iftheUnion were voted in; that Marino indicated that hisCompany would no longer receive orders from Sears orJ.C. Penney, apparently important customers, if it prod-uced union goods; that Marino emphasized that "All theUnion wanted was to strike" as, indeed, the written texts ofhis speeches bear out; and that Marino was looking at nopaper but was red-faced as he pounded on the lectern whileemphasizing in his final speech, on the Friday before theelection, that "he would close the doors if the Union comein," giving employees the impression that "what was theuse of us trying to get the Union in if he was going to closethe door down." The testimony of these two earnestwitnesses is furthercorroborated by that of Ms. Addison, amost impressive witness,also still in the Employer'semploy at the time of this hearing, who described variousinterpolativeextemporizationsbyMarino as he keptlooking up and seemingly not reading or talking from hisnotes;among other things,in the context of his "startingfrom scratch" remarks, that "you don't know what aUnion can do to you" if the Union won the election andthat "what you're getting now you would not be getting";that in the event of unionization the existing policy ofdiversificationofwork through transfers in case ofslackness would no longer be followed, but instead therewould be a strict layoff policy "because that's the law."And if [I] break the law [I] would be in trouble"; that therewas no need for a union because the "wage freeze . . . Icouldn't give youa raise ifIwanted to . . . the Unioncouldn'tget a raisefor you"; that he would have to shutdown the plant in the event of unionization because hewould have to increase prices, which would result in noorders and thus elimination of all jobs; and, finally, that"before I let that happen to you good people, before I letthe Union comein, I willclose the doors of the plant." At54Emphasis supplied. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDthe same time,Marino also said that"Ifyou wantretirement,we could work something out ... You couldcome and talk to me. . .anything you want,you can get itwithout a Union."As already pointed out, Marino himself concedes that hedid not adhere literally to the printed words of his textswhile delivering his speeches;and that his answers toemployees'questions were extemporaneous and not re-duced to writing.Specifically with regard to the loss of"coffeebreak" remarks ascribed to him by GeneralCounsel witnesses,Marino first swore that he madenoreferencewhatsoever to that subject;however,he thencorrected himself so as to concede that he did indeed referto it by stating that in the event the Union shouldrepresentthe employees their existing "coffee break" would becomea "matter of negotiation."Denying that he said hisCompany would "not be able" to obtain ordersfrom Searsor J.C.Penney in the event the employees chose to berepresentedby the Union,Marino nevertheless concededthat in response to employee questioning after his finalspeech, he did say "similar" things; he conceded that hetold employees that additional benefits,such as a retire-ment plan, "could be worked out ... but we don't need athird party [i.e., the Union] to comeand tell us that weneed it"; that he told the employees that "if the peoplewere not on strike for economic reasons, we had the rightto replace them"(without explanation of "economicstrikers" and without other explanation);and he concededthat he did indeed say that,in the event of unionization,some employees "would be laid off" because of what heassumed would be tight classifications under a unionizedshop.Marino conceded that he himself is or was a NewYorker,notwithstanding the repeated and bitter orcontemptuous referencesto New Yorkersin his preelectionlettersand speeches to his employees.And althoughMarino denies he ever indicated to his employees that theonly thing the Union wanted was to strike, the written textsof his own speeches,supra,are seemingly to the contrary.IobservedMarino closely as he testified,as I likewisedid the other witnesses.Mr. Marino is of course entitled tohis own views, whatever they may be; and he is alsoentitled to translate those views into action, provided thisdoes not violate the law. Without reflecting discredit uponhim,Marino impressed me as an outgoing and volatileman. Having observed him testify at some length, I wouldhave difficulty in accepting the proposition that, in theemotion-laden situation with which he was confronted55Totheextent inconsistentwith these findings,Idiscredit thetestimonyof EmployerwitnessMs. Taylor (the Employer's concededlyantiunion office aide,overtlyhostile to General Counsel,and undisguisedlypartial to and anxious to please her Employer through her testimony); andof Ms.McCormick(likewise overtly hostile to General Counsel, antiunion,anxiousto curry favorwith her Employer; and who unpersuasively insistedshepersonallymade up and wrote down a series of sophisticatedantiorganizational"questions"forManno to answer for the benefit of theassembled employees after his speeches,the text of which"questions" sheallegedly spontaneously delivered to Assistant Plant Manager Hamby,whom she first described as "a man thatworks outat the plant," for reasonsor purposes undisclosedAccordingtoMs.McCormick,sheherselfprepared these penetrating"questions"because "a lot of the girls didn'tseem to realize what the company was giving us for nothing,that they hadbeen giving to us ever since the plant had been there.This was to see if theycould realize that we werereallygetting all these things for free, for nothing,we wasn'tpaying for them at all whatsoever in any way. And that theimmediatelyprior toan election involvingthe possibleadvent of a union he so dreaded, he exercised such self-restraint as in noway to deviatefrom his written notes inorder to drivea point home here and there.Ihave nodifficultyin believingthe contrary, particularly in view ofhis grudging concessionsthat he may have done so and thesubstantial credible evidencethat he did so to the extentdescribedin the creditedtestimony of the witnesses ofGeneral Counsel and of the ChargingParty,55 litigated atthe hearingby the Employer.I findthat at any rate thesedeviations from the written texts of Marino's speeches,among other things threatening,as they did, plant closureand discontinuanceof benefits,in the event of unioniza-tion, in thecontext of the unfairlaborpracticeshere foundto haveoccurred, strayed beyondthe permissiblepale, andwere accordingly restraintfuland coercive, interfering withthat fair and unfettered preelectionatmosphere desired bythe Board and essentialto the freeexpressionof employeerepresentation desires in an electionunder the Act.56Employers,of course,no less than unions,have the right of"free speech" to vie for votes of balloting employees inBoard-supervised elections,provided they do not utilizeany "threat of reprisalor force or promise of benefit" (Act,Sec. 8[c])or significantmisrepresentationor pervasivehucksterism.Thereisno scientifically precisescalebywhich these mattersmay be weighed,nor caliperby whichto measure the precise impactof words.But along line ofcases stakesout a path,sometimesbroad, at times narrow,through thebog ofthe impermissible.Principal among thedeterminative elements are time,place, and circumstancesas well,of course,as content.Thus, in determining whetheran employer'spreelection speechesare coerceful ormisleading,a factor properly to be consideredis the natureof the employee audienceto which the employer's remarksare beamed.N.LR.B. v. Gissel Packing Co.,395 U.S. 575,617-620;Henry I. Siegel Co., Inc. v. N. L. R. B.,417 F.2d1206, 1208, 1214 (C.A. 6), cert. denied, 398 U.S. 959;Wigwam Mills, Inc.,149 NLRB 1601, 1611, 1618, enfd. 351F.2d 591 (C.A.7);BancroftManufacturing Company, Inc.,189 NLRB No. 90 (TXD). For, "Words are not pebbles inalienjuxtaposition;. . . all in their aggregatetake theirpurport fromthe settingin which theyare used,of whichthe relationbetweenthe speakerand the hearer is perhapsthe most important part." (Learned Hand, J., inN.L.R.B.v.FederbushCo.,Inc.,121F.2d 954, 957 [C.A.2].)"Languagemay serve toenlightena hearer, though it alsobetraysthe speaker's feelings and desires;but the light itcompany did not have to give them to us. That's the reason I wanted to askMr. Manno the questions." Although on cross-examinationMs. McCor-mick first indicated she engaged in no specific discussion of this matter withthe Employer's attorney,on redirect examination,when it became evidentthat the Employer's attorney had in his possession the paper containing thequestions which Ms. McCormick had allegedly authored,she conceded onredirect examination that she had indeed discussed"those questions" withthe Employer's attorney prior to the hearing).The testimony of these clearlypartial witnesses of unimpressive demeanor indicates that they allegedly donot "remember" certain statements ascribed to Marino during or after hisspeeches,or their testimony is to a degree at variance with undisputedwritten portions of the texts thereofseThat such Employer actions need not necessarily amount to violationsof the Act so as to comprise unfair labor practices,in order to warrant thesetting aside of an election,see,e.g. FederalEnvelopeCompany,147 NLRB1030,Dal-Tex Optical Company,Inc.,137 NLRB1782; 1786-87 GEORGETOWNDRESS CORP.sheds will be in some degree clouded,if the hearer is in hispower. . . . What to an outsider will be no more than thevigorous presentation of a conviction, to an employee maybe the manifestation of a determination which it is not safeto thwart."(Ibid.)Although the task of sifting thepermissible to ascertain whether it harbors the impermissi-ble in the area of allowable preelection expression underthe Act may be onerous and even difficult, nonetheless itmust be essayed if the Act's prime purposes are to befulfilled.As theBoard had recent occasion to remind inComponents, Inc.,197 NLRB No. 25:... the Supreme Court inGissel Packing Co. v.N.L.R.B.,395 U.S. 575, 616-619 (1969), articulatedrigorous standards to which an employer's statements,when they constitute predictions of the effect unioniza-tion will have on the employees, must conform in ordernot to be threatening.57 Those standards and thereasons underlying them are worth repeating.[T]he question raised here most often arises in thecontext of a nascent union organizational drive, whereemployers must be careful in waging their antiunioncampaigns . . . Any assessment of the precise scope ofemployer expression, of course,mustbe made in thecontext of its labor relations setting. Thus, an employ-er's rights cannot outweigh the equal rights of theemployees to associate freely . . . And any balancingof those rights must take into account the economicdependence of the employees on their employers, andthe necessary tendency of the former, because of thatrelationship, to pick up intended implications of thelatter that might be more readily dismissed by a moredisinterested ear. . . . [W ]hat is basically at stake is theestablishment of a nonpermanent, limited relationshipbetween the employer, his economically dependentemployee and his union agent, not the election oflegislators or the enactment of legislation whereby thatrelationship is ultimately defined and where theindependent voter may be freer to listen more objec-tively and employersas a class freerto talk . . . . Thus,an employer is free to communicate to his employeesany of his general views about unionism or any of hisspecific views about a particular union,so long as thecommunications do not contain a"threat of reprisal orforce or promise of benefit." He may even make aprediction as to the precise effects he believes unioniza-tion will have on his company. In sucha case,however,the prediction must be carefully phrased on the basis ofobjective fact to convey an employer's belief as to thedemonstrably probableconsequencesbeyondhis controlorto convey a management decision already arrived at toclose the plant in case of unionization.If there is anyimplication that an employer may or may not takeaction solely on his own initiative for reasons unrelatedto economic necessities and knownonly tohim, thestatement is no longer a reasonable prediction based onSrThis and the following analysis is here included in view of theEmployer's contention that his remarks were no more than predictive ofpossible consequences of unionization,although the findings here made astoMarino's extemporized variations from and additions to his written textsor notes establish they went beyond mere predictions.58The Board further pointed out that the Employer there also"made no115available facts but a threat of retaliation based onmisrepresentation and coercion, and as such withoutthe protection of the First Amendment. We thereforeagree with the court below that "conveyance of theemployer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant is nota statement of factunless,which is most improbable, theeventuality of closing is capable of proof."[Emphasissupplied.]In the instant case, as also inComponents, supra,as theBoard there pointed out, Marino's described extemporizedadditions to the written texts of his speeches "were notprotected expressions of opinion but threats of retaliationin violation of the Act's Section 8(a)(1) . . . [which] do notmeet theGisselstandards because [they do not] contain[s]objective facts.Moreover, [the] statements contain not sosubtle threats. . . . [Furthermore, the] statements fail tomeet theGisselstandards because Respondent introducedno evidence to prove that the statements were based onfact,or that the eventuality of plant closing was ademonstrably probable consequence of such fact... .[The statements made] appear[s] as part of Respondent'seffort to instill in its employees the conviction that itscontinued existence, and its employees' jobs, hinged on theelection's outcome."58(Components, supra.)AccordBlaserTool & Mold Company, Inc.,196 NLRB No. 45).It has frequently been pointed out that there is perhapsno more potent threat to an employee than that he standsto lose his job, such as through plant closure. See, e.g.,N.L.R.B. v. Gissel Packing Co.,395U.S. 575, 619-620("[T]he Board has often found that employees, who areparticularly sensitive to rumors of plant closings, take suchhints as coercive threats rather than honest forecasts." );Components, Inc., supra,where also, in preelection state-ments, "management repeatedly raised the spectre of plantclosing and loss of employee benefits in the event ofunionization";Oak Manufacturing Company,141NLRB1323, 1325 ("[The employer's letters to employees ] containcleverly phrased threats to the economic position of theemployees. . . . The entire tone of the two letters is one ofemphasizing the Employer's control of their economicstatus, and the futility and economic hazards of selectingtheUnion. Thus, the Employer's admonitions that anumber of dire consequences might follow unionizationmore than imply the likelihood that these events wouldoccur. For while purporting to discuss possibilities, it wasthe Employeralonewho could translate these possibilitiesinto realities. . . . It iselementary that employees cannotexercise their mature judgment and commonsense whentheir employer is threatening their very livelihood.") Seealso,Holly Hill Lumber Company v. N.LR.B.,380 F.2d838, 841 (C.A. 4);Florence Printing Co. v. N.LR.B.,333F.2d 289, 290-291 (C.A. 4);N.L.R.B. V. Tru-Line MetalProducts Company,324 F.2d 614, 616 (C.A. 6), cert. denied377 U.S. 906;United Fireworks Mfg. Co. v. N.LR.B., 252F.2d 428, 430 (C.A. 6).attempt to show that[it]was actually true. . .that... anysuccessfullyenforced demandby the Unionfor higher wages would,for reasons beyondRespondent'scontrol,probably result in the closure of the affectedplants,''-"no matter how small the increase."(Id.)The sameis true in theinstant case 116DECISIONS OF NATIONALLABOR RELATIONS BOARDWhat has here been said concerning Marino's threats asto plant closure,applies as well to his threats as to theending of the existing system of job transferability ofemployees in the event of unionization,another potenteconomic threat to these minimally-paid female factoryworkers accustomed to being shifted around in the factoryand thus losing no pay.Since no bargaining had takenplacewith the Union,therewas no factual basis forassuming,and emphasizing to the employees that discon-tinuance of job transferability would be insisted upon bythe Union contrary to the employees'interests.Cf., e.g.,N.LR.B.v.GisselPacking Co.,395 U.S.575,617-620;N.LR.B. v. Copps Corp.,458 F.2d 1227, (C.A. 7);N.L.R.B.v.L. B. Foster Co.,418 F.2d 1, 2 (C.A. 9), cert.denied 397U.S. 990;N.LR.B.v.Wigwam Mills,Inc.,351 F.2d 591(C.A. 7), enfg.149 NLRB 1601, 1614-16 a*d 1618-19. To alesser degree,the same is true of Marino's threats as to lossof or hazard to employees'existing"break"or rest periodsif they insisted on bargaining with him collectively as theyhad the legally guaranteedright to do.All of these threats,discontinuance of "breaks,"ending of job transferability,and plant closure-in the event of unionization,constitut-ed improper interferences with the conduct of the Board'selection.Employer'sWrittenCommunicationsandWritten Texts of SpeechesIn view of the foregoing findings based upon Marion'sextemporized additions to the written texts of his preelec-tion speeches-litigated by the Employer at the hearing-itisunnecessary to analyze his letters and the written texts ofhis speeches in detail so as in effect to provide an advisoryopinion as to which portions,passages,phrases, and wordswere proper and which improper under the Act. Inevaluating the quality of an employer's preelection mes-sages to its employees,it is neither essential nor practica-ble, in a case like this,to dissect them phrase by phrase orword by word;in this case,itwould be as difficult to do soas to separate the ingredients of hash.Suffice it to say thatthe impermissible was so intermingled with what wouldotherwise have been the permissible as to color,flavor, andcontaminate the resultant end product.Subtle threats arethreats nonetheless,perhaps more sinister and dangerousthan obvious ones since they may not be apparent to theunwary and unsophisticated.The Employer's preelectioncommunications here,written as well as oral; again, withinthe context of the unfair labor practices here found to haveoccurred,constantly hovered on the thin edge of whatjudges and lawyers know to be the shadow realm ofambivalence,double-edged expression,half-truth, and thepotentiallymisleading-what has been called " 'brink-manship'when it becomes all to easy to`overstep andtumble into the brink'" (N.L.R.B.v.Gissel Packing Co.,395 U.S. 575,620). It is only simple justice that a personwho seeks advantage from his elected use of the murkywaters of doubleentendreshould be held accountabletherefor at the level of his audience rather than that ofsophisticated tribunals,law professors,scholars of thenicetiesof labor law, or"grammarians"(N.LR.B. v.Miller,341 F.2d 870,874 [C.A.2]). Long ago we learnedthat "A word is not a crystal, transparent and unchanged;it is the skin of a living thought and may vary greatly incolor and content according to the circumstances and thetime in which it is used" (Holmes,J., inTowne v. Eisner,245 U.S. 418, 425).There were,to begin with,the Employer's repeated andemphatic references to the subject of plant closure-a mostpotent threat on a subject of prime sensitivity to anyemployee,as has been shown above;as well as its threatsof discontinuance of the highly important existing systemof in-plant job transferability.Moreover,the Employer's heavyhanded messages to itsemployees here also dipped into the forbidden area ofsignificantmisleading and misrepresentation.The utter-ances of Marino,a person displaying what might be said tobe a truculent antiunion diathesis,demonstrate this in anumber of respects. To begin with,he made much of, butat the same time misrepresented to the employees, thecontents of the union constitution,at least concerning thenature and degree of control over union affairs exercisedby its General Executive Board(cf. revised art. 3,secs. 1, 2,and 7, Resp.Exh. 1(b),with previous art. 3,secs.1, 2, and7,Resp. Exh. 1(a);and also daily proceedings of Union's34th convention,Ptn Exh.4, p. 140),suggesting to theemployees that they would in effect have no localautonomy or effective representation in their own affairsand economic destinies, but that they would be rigorouslyruled by a distant foreign dictatorship in New York City.However,to whatever extent this may once have been true,it had undeniably been changed by revision of the Unionconstitution effective prior toMarino's representations.Not disputing this,Marino claims he was unaware of thosechanges at the time he made his remarks to the employeesconcerning the Union constitution.Marino's unawareness,however,does not change the fact that the information heconveyed to the employees was inaccurate and significant-lymisleading.On cross-examination,Marino conceded hemade no effort to ascertain whether the Union constitu-tional provisions which he emphasized to the employeeswere currently in effect.It is no answer to misrepresenta-tion that the misrepresenter is unaware of the facts. Thosewho make representations intending them to be reliedupon, as the Employer here plainly did, should firstascertain the truth of what they represent,or else suffer theconsequences. In this case,the consequences should at theleast be submission to a new election,free from misrepre-sentation(as well as from threats,coercive restraints, andseductive allurements).It is also no answer for Respondentnow to insistpost factothat it was possible for the Union topoint out the Employer'smisrepresentations;aside fromthe fact that from a practical point of view it may well havebeen too late to do so and that the Union could not simplydirect a muster of the employees to attend a massed speechas the Employer so easily could and did at its own expenseon its own premises, "it must be remembered that thestated purpose of these proceedings is to determine theuninhibited desires of theemployees.Too often,the battleraging between the company and the union obscures thevery subject of the focus of our attention.The fact that thecompany or the union fails to exercise an opportunity torebut the lies of the other is of little moment in attemptingtodetermine the effect of those falsehoods on the GEORGETOWNDRESS CORP.employees."(Tyler Pipe and Foundry Company v. N. L. R. B.,406 F.2d 1272, 1274-75, fn. 5 (C.A.5).)The same may be said concerning Marino's misleadingremarks to the employees concerning the Presidential"wage freeze," which Marino could be regarded as havingmisrepresented as in effect exculpating the Employer fromits bargaining obligation under the Act. Cf.Davis v. ServisEquipment Co.,80 LRRM 2020 (U.S.D.C., N.D. Tex.); Sec.201.17,WSC 501:1023 and Sec. 201.14, WSC 501.1019;"Unilateral Reduction of Negotiated Pay Increase to PayBoard Standards as Taft-Hartley Act Violation," 80 LRRAnalysis1;Report of Case-Handling Developments atNLRB,80 LRR 105, 108-111.So, too,Marino'smisleading remarks to employeesconcerning irreparable and final job loss to strikingemployees, "economic" or otherwise. Cf.Indiana RayonCorporation,151NLRB 130, 134 (cited with approval bySupreme Court inGissel Packing Co.,395 U.S. at 620, fn.36, as a case relied on in fn. 3 ofKolmar Laboratories, Inc.,159NLRB 805, 809, enfd. 387 F.2d 833 (C.A. 7),notwithstanding the Seventh Circuit's rejection of theBoard's order inIndiana Rayon,355 F.2d 535, 538-539);The Laidlaw Corporation v. N.L.R.B.414 F.2d 99 (C.A. 7),cert. denied 397 U.S. 920.Likewise, the same may be said regarding Marino'smisleading warning to employees that unionization wouldstrip them of their right to recourse to the Employer underany circumstances, since the Act expressly providesotherwise. Sec. 9(a)Henry I. Siegel Co., Inc. v. N.L.R.B.417 F.2d 1206, 1215 (C.A. 6), cert. denied 398 U.S. 959;N.L.R.B.v.GraberMfg.Co.,382 F.2d 990 (C.A.7).An employer projectingmessagesto employees under apreelection high-intensity beam has aptly been said to beunder a duty to "at the least . . . avoid[ing] consciousoverstatements he has reason to believe will mislead hisemployees."N.L.R.B. v. Gissel Packing Co.,395 U.S. 575,620. See alsoCelanese Corporation of America v. N.L.R.B.,291 F.2d 224, 226 (C.A. 7), cert. denied 368 U.S. 925;IUEv.N.L.R.B.,289 F.2d 757, 763 (C.A.D.C.);FederalEnvelope Company,147 NLRB 1030, 1037-40;Plaskolite,Inc.,134 NLRB 754, 760-761, enfd. 309 F.2d 788 (C.A. 6)."One's due accountability for the effect of his expressionsisnot a limitation upon his right to speak freely."N.L.R.B.v.Baldwin Locomotive Works,128 F.2d 39, 50 (C.A. 3); seealso,N. L. R. B. v. Pick Mfg. Co.,135 F.2d 329, 331 (C.A. 7).Also to be noted in the Employer's preelectionmessagesto its employees was its solicitation to them that theypresent their grievances and desires directly to theEmployer without exercising their right to do so collective-ly as secured to them by the Act. Such preelection urgingshave been held to be improper in factual congeries notunlike those here. Cf.,e.g., Landis Tool Co. v. N.L.R.B.460F.2d 23, 2551-52 (C.A.3);Flight Safety, Inc.,197 NLRBNo. 40;Reliance Electric Company,191NLRB No. 1;Raytheon Company,188 NLRB No. 42.The same is true regarding the Employer's persistentstatements as to theinevitabilityof strikes in case of theemployees' decision to exercise their statutorily guaranteedright to deal with the Employer collectively instead ofindividually, a cornerstone building-block purpose of theAct.Cf.N.L.R.B. v. Gissel Packing Co.,395U.S. at117619-620;N.L.R.B. v. Varo, Inc.,425 F.2d 293, 300 (C.A.5);Dryden Manufacturing Company v. N.L.R.B., 421F.2d267, 268 (C.A. 5), enfg.in pertinentpart 174 NLRB 255,256;Henry I. Siegel Co., Inc. v. N. L. R. B.,417 F.2d 1206,1212, 1215 (C.A. 6), cert. denied 398 U.S. 959.Finally,also condemnedtraditionally have been employ-er implications,allurements,or suggestiveblandishments,as here,of growing benefits(e.g., retirementplans) tied toemployees'nonexerciseof their statutorily guaranteed rightto bargaincollectively.Cf., e.g.,N.L.R.B. v. ExchangeParts Co.,375 U.S. 405,409;N.L.R.B. v. Spotlight Co.,459F.2d 880 (C.A.8).It isnoted that the Employer's speechesand othercommunications here are astonishingly similar to thoserecently utilized by an employer in McComb,Mississippi,in certain respects there not as strong as those here-asrecountedinBancroftManufacturing Company, Inc.,189NLRB No. 90.Under allof the circumstances herepresented and uponthe litigatedrecordas a whole,on the basisofMarino'sdescribedextemporizeddeviations from his written textsalone and without going further, it is found and recom-mended that Union Objection 2 to the conduct of theBoard electionof August 24, 1971, should be sustained;and that, accordingly,the resultsof that election should beset asideand anew electionconductedat such time as inthe discretionof theRegionalDirectorthe circumstanceswarrant.CONCLUSIONS OF LAW1.At all materialtimes,Georgetown Dress Corpora-tion,Respondent herein, has been and is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.At allmaterial times,InternationalLadies' GarmentWorkers Union, AFL-CIO, has been and is a labororganization within the meaning of Section 2(5) of the Act.3.Jurisdiction is properly asserted in this proceeding.4.By the conduct set forthin III,supra,which has beenfound to constitute unfair labor practices, Respondent hasinterfered with, restrained and coerced its employees, andis interfering with, restraining and coercing its employees,in the exercise of rights guaranteed them by Section 7, inviolation of Section 8(axl), of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Said unfair labor practices also interfered with theexercise of free and untrammeled employee choice in theAugust 24, 1971, election in Case 11-RC-3343.7.It has not been established by a fair preponderanceof the substantial credible evidence that Respondentthreatened or harassed its employee Gillie Green on orabout January 14, 1972, by informing him that Respondentwould bring pressure upon an employee filing charges withthe Board, to make him change his testimony.8.Union objections 2 and 3, timely filed on August 31,1971, to Employer conduct affecting the results of theelection conducted on August 24, 1971, under Boardauspices, should be sustained. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDVI.REMEDYWithregard to remedying the unfair labor practicescomprising the violations of Section 8(axl) which havebeen found,I shall recommend the usual cease-and-desistorder requiring Respondent to refrain from such acts in thefuture,and that itpostthe usual notice to employeesaccordingly.59With regard to the union objectionsto theconductaffecting the results of the election of August24, 1971, Ishall recommendthatin view of the upholding of thoseobjections,the resultsof thatelection be voided and a newelection held as soon as feasible in the discretion of theRegional Director.80Upon the basisof the foregoing findings of fact,conclusions of law,and the entirerecordin this consolidat-ed proceeding,and81 pursuant to Section 10(c) ofthe Act,I issue the following recommended:ORDERA.Georgetown Dress Corporation,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Interrogatingany employee in violation of theNational Labor Relations Act,as amended,concerning hisor other,employee's union affiliations,desires,sympathies,or activities,so as to interfere with,restrain,or coerce himin the exercise of the right of self-organization, the right tobargain collectively,or any other right secured to employ-ees by said Act.(b)Directlyor indirectly threatening any employee withreduction in wages or other economic retaliation oradverse consequences from Respondent in the event ofemployees'selection of International Ladies' GarmentWorkers Union,AFL-CIO,or any other labor organiza-tion,as their representative,or in the event of the exerciseby employees of their right of self-organization,the right tobargain collectively,or any otherright secured to employ-ees by said Act.(c)Directly or indirectly threatening or harassing anyemployee because of his exercise of any right secured tohim under said Act,by informing him that he cannot betrusted by the Employer in view of or in the event of hisexercise or attempted exercise of such right.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirright of self-organization; to form,join, or assist any labororganization;to bargain collectively through representa-tivesof their own choosing; to engage in concertedactivities for the purposes of collective bargaining or other59 Since it has not been established that oral readingby theEmployer tothe employees of the notice is essential,the ChargingParty's request forsuch a requirementis hereby denied.60Neither General Counsel nor Charging Party seeks a bargaining orderwithout a rerun election.CfN LRBv.GisselPackingCo., 395 U.S. 575,610-616.Si In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulations of the National Labor RelationsBoard, thefindings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Boardand becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes.62 In the event that the Board'sOrder is enforced by a judgment of amutual aid or protection;or to refrain from any and allsuch activities.2.Take the following affirmative actions,necessary toeffectuate the policiesof the Act:(a) Post in its factory in Georgetown,South Carolina,copies of the attached, notice marked"Appendix B.1162Copies of said notice,on forms provided by the RegionalDirector for Region 11, after being signed by Respondent'sauthorized representative,shall be posted by Respondentimmediately upon receipt thereof and maintainedby it for60 consecutive days thereafter in conspicuous plkces,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said Notices are not altered,defaced, orcovered by any other material.(b)Notify said Regional Director,in writing,within 20days from receipt of this Decision and recommendedOrder,as to what steps have been takento complytherewith.63B.We hereby order that the complaint in CaseI 1-CA-4674 be andthe same is hereby dismissed as to allviolations alleged but not herein found.C.We hereby order that the Union's Objections 2 and3 filed on August 31, 1971, in Case I1-RC-3343 to conductaffecting the results of the election held under Boardauspices on August 24, 1971,be and they are herebysustained,said election and its results set aside,and that anew election shall be held as soon as feasible,within areasonable time,under the supervision of and at such timeas the Regional Director for Region 11 deems thatcircumstances permit free choice of bargaining representa-tive54NOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which allsideshad the chance to presentevidence and arguments, the decision is that GeorgetownDressCorporation has violated the National LaborRelationsAct and thata new union electionshall be held;and we have beenordered to post this notice.The National LaborRelationsAct gives you, as anemployee,these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative of yourown choosingTo acttogetherwith other employees to bargaincollectively or for other mutual aid or protection; and,United StatesCourt ofAppeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the National Labor Relations Board."iu In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed,this provision shall be modified to read."Notify said Regional Director,in writing,within 20daysfrom the date ofthisOrder,as to what steps have been taken to comply herewith."84 In the event Respondent refuses or fails to comply with the terms ofthe order in CaseI l-CA-4674,I recommend that said Regional Directorshould also be authorized to conduct the new election herein recommended,upon written request of the Union.Ideal Baking Company of Tennessee, Inc,143 NLRB 546, 554, In. 9. GEORGETOWNDRESS CORP.If you wish, not to do any of thesethings.ACCORD-INGLY, WE ASSURE YOU THAT:WE WILL respect all of your rights under theNational Labor Relations Act.WE WILL NOTquestionyou in a manner violative oftheAct as to your or any other employee's unionmembership, sympathies, activities, or as to whoattendsorwhat goes on at unionmeetings.WE WILL NOTthreaten thatyour wages or employ-ment benefits will be reduced or that you will sufferadverse economic consequences at our hands in theevent you decide to join a Union or bargain with uscollectively.WE WILL NOT threaten or harass any employee thathe or she cannot be trusted if he is or becomes amember of the Union or sympathizes with the Union.WE WILL NOT in any like or related manner interferewith yourexerciseof your right to join a Union, yourright to bargain with us collectively, or any other rightyou have under the National Labor Relations Act.All of you are free to join or not to join InternationalLadies' Garment Workers' Union, AFL-CIO, or any otherunion, as yousee fit,without any interference, restraint, orcoercion from us in any way, shape, or form.119In view of the unfair labor practices found and otherpreelection conduct on our part, the results of the electionheld on August 24, 1971 have been declared null and voidby the National Labor Relations Board. A new electionwill be held at a time and place to be announced by theRegional Director of the National Labor Relations Board.DatedByGEORGETOWN DRESSCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 1624 Wachovia Building,301North Main Street, Winston-Salem, North Carolina27101, Telephone 919-723-2300.